Exhibit 10.8

HANESBRANDS INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(Effective January 1, 2006 and as Conformed Through the First Amendment)



--------------------------------------------------------------------------------

Section 1

Introduction

1.1 The Plan and Its Effective Date. The Hanesbrands Inc. Executive Deferred
Compensation Plan is established as of January 1, 2006.

1.2 Purpose.

 

  (a) The Company has established this Plan to allow Eligible Employees to defer
compensation as described herein. The Plan is intended to be a top-hat plan
described in Section 201(2) of ERISA.

 

  (b) Amounts deferred under the Plan on and after the Effective Date (and
amounts described in Paragraph 5 of Supplement I to the Plan) are subject to the
provisions of Section 409A of the Code; accordingly, as applied to those
amounts, the Plan shall at all times be interpreted and administered so that it
is consistent with such Code section notwithstanding any provision of the Plan
to the contrary.

1.3 Administration. The Plan shall be administered by the Committee. The
Committee shall have the powers set forth in the Plan and the complete
discretionary power to interpret its provisions. Any decisions of the Committee
shall be final and binding on all persons with regard to the Plan. The Committee
may delegate its authority hereunder to the Senior Vice President, Human
Resources of the Company or to such other officers of the Company as it may deem
appropriate.

1.4 Plan Year. The Plan shall be administered on the basis of the Plan Year.



--------------------------------------------------------------------------------

Section 2

Glossary of Terms

2.1 “Annual Base Salary” means the regular rate of compensation to be paid to
the Eligible Employee for services rendered during the Plan Year excluding
severance or termination payments, commissions, foreign service payments,
payments for consulting services and such other unusual or extraordinary
payments as the Committee may determine.

2.2 “Annual Bonus” means an Eligible Employee’s Annual Bonus for a year due
under an Annual Bonus Plan or any other short-term incentive plan of the Company
or an Employer.

2.3 “Beneficiary” means the individual(s) or entity designated by a Participant
to receive the balance of the Participant’s Deferral Account in the event of the
Participant’s death prior to the payment of the Participant’s entire Deferral
Account. To be effective, any beneficiary designation shall be filed in such
manner as prescribed by the Committee. A Participant may revoke an existing
beneficiary designation by filing another Beneficiary designation in such manner
as prescribed by the Committee. The latest beneficiary designation received by
the Committee shall be controlling. If no Beneficiary is named by a Participant
or if he survives all of his named Beneficiaries, the Deferral Account shall be
paid in the following order of precedence:

 

  (a) the Participant’s spouse;

 

  (b) the Participant’s children (including adopted children), per stirpes; or

 

  (c) the Participant’s estate.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the Employee Benefits Administrative Committee of the Sara
Lee Corporation for as long as the Company is a member of Sara Lee Corporation’s
controlled group of corporations (as defined in Section 414 of the Code and the
regulations thereunder). Thereafter, “Committee” shall mean the Employee
Benefits Administrative Committee of the Company.



--------------------------------------------------------------------------------

2.6 “Company” means Hanesbrands Inc.

2.7 “Deferral” means the amount deferred pursuant to a Deferral Election and, as
the context warrants, includes an “Employer Deferral” which is an amount
credited to a Participant’s Deferral Account by an Employer.

2.8 “Deferral Account” means the bookkeeping account established in the name of
the Participant to hold all amounts deferred pursuant to the Participant’s
Deferral Elections or pursuant to an Employer Deferral. As described in
Supplement I to this Plan, separate rules apply to Transferred Participant’s
Grandfathered Deferrals.

2.9 “Deferral Crediting Date” means the business day coinciding with or next
following the 15th day of each calendar month and the business day coinciding
with or next following the last day of each calendar month.

2.10 “Deferral Election” means a Participant’s irrevocable election to defer
receipt of an Incentive Payment, an Annual Bonus, and/or Annual Base Salary for
a Plan Year.

2.11 “Deferral Program” means the terms and conditions, described herein,
pursuant to which a Participant may on or after January 1, 2006 defer payment of
an Incentive Payment, an Annual Bonus, and/or Annual Base Salary.

2.12 “Distribution Date” means the date on which an Eligible Employee elects to
have a Deferral paid pursuant to a Deferral Election.

2.13 “Effective Date” means the effective date of the Plan, January 1, 2006.

2.14 “Eligible Employee” means each salary band one through six level executive
of the Company or an Employer on a U.S. payroll, the Chief Executive Officer of
the Company, the Executive Chairman of the Board of the Company, and each other
executive of the Company or an Employer who is identified as eligible by the
Committee.



--------------------------------------------------------------------------------

2.15 “Employer” means any subsidiary or affiliate of the Company incorporated
under the laws of any state in the United States that has adopted the Plan with
the consent of the Committee.

2.16 “Employer Deferral” means an amount credited to a Participant’s Deferral
Account by an Employer.

2.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.18 “Incentive Payment” means any payment due under a long-term performance
incentive plan of the Company or an Employer.

2.19 “Interest Account” means the investment alternative under which interest is
credited to a Participant’s Deferral Account each Plan Year.

2.20 “Market Value” of common stock means the average of the high and low quotes
for the applicable common stock on the applicable day on the New York Stock
Exchange Composite Transaction Tape.

2.21 “Participant” means any Eligible Employee who makes a Deferral Election or
has a Deferral Account under the Plan.

2.22 “Plan” means the Hanesbrands Inc. Executive Deferred Compensation Plan.

2.23 “Plan Year” means the calendar year.

2.24 “Re-Deferral Election” means a Participant’s irrevocable election to extend
a Distribution Date.

2.25 “Stock Equivalent Account” means the investment alternative under which a
Participant’s Deferral Account is treated as if it is invested in common stock
equivalents.

2.26 “Top-50 Employee” means an employee who meets the key employee requirements
of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the



--------------------------------------------------------------------------------

regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-month period ending each December 31st. If an employee is a Top-50
Employee as of any December 31st, the person is treated as a Top-50 Employee for
the 12-month period beginning on the March 1st following that December 31st.

2.27 “Trust” means the grantor Trust or Trusts, if any, that the Company or an
Employer may maintain to hold assets to be used for payment of benefits under
the Plan.

2.28 “Unforeseeable Financial Emergency” means a severe financial hardship to
the Participant resulting from (i) an illness or accident of the Participant or
of a dependent of the Participant; (ii) loss of the Participant’s property due
to casualty; or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant as determined by the Committee. If the Committee determines that a
Participant has an Unforeseeable Financial Emergency, then the Participant’s
Deferral Elections then in effect shall be revoked for the balance of the Plan
Year with respect to all amounts not previously deferred, however such
Participant may make a new Deferral Election in the following Plan Year.

2.29 “Valuation Date” means the business day coinciding with or next following
each June 30 and December 31.

Section 3

Participation and Deferral Elections

3.1 Participation. Subject to the conditions and limitations of the Plan, any
Eligible Employee who makes a Deferral Election as described in Section 3.2
shall become a Participant in the Plan and shall remain a Participant until the
entire balance of his Deferral Account is distributed to him.

3.2 Rules for Deferral Elections. Any Eligible Employee may make a Deferral
Election for a Plan Year in accordance with the rules set forth below.



--------------------------------------------------------------------------------

  (a) Eligibility. An Eligible Employee shall be eligible to make a Deferral
Election only if he is an active, regular, full-time employee on the date such
election is made.

 

  (b) Deferral Amounts. Under the Deferral Program, for each Plan Year, an
Eligible Employee may make no more than one Deferral Election for each of the
Eligible Employee’s Incentive Payments, Annual Bonus, Annual Base Salary and
other payments in the amounts set forth below:

 

  (i) All or any portion of the Eligible Employee’s Annual Base Salary.

 

  (ii) All or any portion not less than 25 percent of the Eligible Employee’s
Annual Bonus.

 

  (iii) All or any portion not less than 25 percent of the Eligible Employee’s
Incentive Payment.

 

  (iv) With respect to any other bonuses and incentive payments under any plan
or arrangement established by the Company or an Employer as the Committee may
designate as compensation eligible for deferral under this Plan, in such
increments and subject to such limitations and restrictions as the Committee may
establish.

 

  (c) Timing and Other Requirements for Deferral Elections. All Deferral
Elections must be made in such form as the Committee may prescribe and must be
received by the Committee no later than the date specified by the Committee.
With respect to deferrals of Annual Base Salary, the date specified by the
Committee generally may be no later than the end of the calendar year preceding
the calendar year in which the Annual Base Salary is anticipated to be paid.
With respect to deferrals of Annual Bonuses, the date



--------------------------------------------------------------------------------

specified by the Committee generally may be no later than the end of the
calendar year preceding the beginning of the measurement period for such Annual
Bonus; provided, however, that if the Committee determines that such Annual
Bonus qualifies as “performance-based compensation” (as defined in Code
Section 409A(4)(B)(iii) and the regulations thereunder), such Deferral Election
may be made no later than 6 months before the end of the measurement period.
With respect to deferrals of Incentive Payments, the date specified by the
Committee generally may be no later than the end of the calendar year preceding
the calendar year in which vesting in such Incentive Payment would begin;
provided, however, that if the Committee determines that such Incentive Payment
qualifies as “performance-based compensation” (as defined above), such Deferral
Election may be made no later than 6 months before the end of the measurement
period. The Committee, in its complete discretion, may modify the general rules
set forth above as permitted by IRS Notice 2005-1 and regulations issued under
Code Section 409A.

 

  (d) Special Rule for Newly Eligible Employees. Notwithstanding anything in
paragraph (c) above to the contrary, in the first year in which an Eligible
Employee becomes eligible to participate in the Plan, such Participant may make
a Deferral Election within 30 days after the date the Participant first become
eligible to participate; provided, however, that such election may only apply to
compensation with respect to services to be performed subsequent to the election
(with Annual Bonuses and Incentive Payments prorated to the extent necessary to
comply with regulations issued under Code Section 409A).

 

  (e) Elections Generally Irrevocable. Deferral Elections shall be irrevocable;
provided, that if the Committee determines that a Participant has an
Unforeseeable Financial Emergency, then the Participant’s Deferral Elections
then in effect shall be revoked with respect to all amounts not previously
deferred.



--------------------------------------------------------------------------------

  (f) Investment Election. As part of each Deferral Election, an Eligible
Employee must elect the investment alternatives that shall apply to the Deferral
in accordance with Section 4.2.

 

  (g) Distribution Dates. As part of each Deferral Election, the Eligible
Employee must specify a Distribution Date. The Distribution Dates specified may
be the earlier of a specified date or the Eligible Employee’s termination of
employment, but in no case shall the Distribution Date be prior to the January 1
following the first anniversary of the date the Deferral Election is made. The
Distribution Dates specified in an Eligible Employee’s Deferral Elections may,
but need not necessarily, be the same for all Deferrals. Except as provided in
subsection (i) below, each Distribution Date is irrevocable and shall apply only
to that portion of the Participant’s Deferral Account which is attributable to
the Deferral.

 

  (h) Distribution Form. As part of each Deferral Election, an Eligible Employee
must elect the form in which the Deferral will be paid beginning on the selected
Distribution Date in accordance with Section 5.1. The distribution form
specified may, but need not necessarily be the same for all distribution events.
Except as provided in Section 5.1, an Eligible Employee’s election as to the
method of payment shall be irrevocable.

 

  (i) Re-Deferrals. A Participant may make a Re-Deferral Election; provided,
that no Re-Deferral Election shall be effective unless (i) the Committee
receives the election not later than 12 months prior to the Distribution Date to
be changed, and (ii) the new Distribution Date is not earlier than the fifth
anniversary of the prior Distribution Date. All Re-Deferral Elections must be
made



--------------------------------------------------------------------------------

pursuant to such rules as the Committee may prescribe. The Committee, in its
complete discretion, may modify the general rules set forth above as permitted
by IRS Notice 2005-1 and regulations issued under Code Section 409A. In
addition, during 2005 and 2006, Re-Deferral Elections need not be received by
the Committee 12 months prior to the Distribution Date to be changed, and the
new Distribution Date may be earlier than the fifth anniversary of the prior
Distribution Date; provided, however that Re-Deferral Elections made in 2006 may
neither specify a Distribution Date in 2006 nor defer amounts otherwise payable
in 2006.

3.3 Transfers. With the consent of the Committee and subject to such limits and
in accordance with such rules as the Committee may establish in its sole
discretion, a Participant who is employed by a subsidiary of the Company may
elect to transfer his entire Deferral Account to a similar deferred compensation
plan maintained by such subsidiary; provided, that no portion of a Participant’s
Deferral Account that is attributable to a Deferral, the Distribution Date for
which has or will have occurred before the scheduled transfer date, may be
transferred under this provision.

3.4 Employer Deferrals. In addition to Deferrals made pursuant to a
Participant’s Deferral Election under this Section 3, an Employer may credit an
Employer Deferral to a Participant’s Deferral Account. The amount of any
Employer Deferral shall be determined by the Employer it its complete
discretion. At the time the Employer Deferral is credited to the Participant’s
Deferral Account, the Employer shall specify the Distribution Date and the form
of payment for the Employer Deferral. Once credited to the Participant’s
Deferral Account, the Employer Deferral shall be treated as any other Deferral
under the Plan.



--------------------------------------------------------------------------------

Section 4

Deferral Accounts

4.1 Deferral Accounts. All amounts deferred pursuant to a Participant’s Deferral
Elections under the Plan shall be allocated to the Participant’s Deferral
Account and the Committee shall maintain a separate subaccount under a
Participant’s Deferral Account for each Deferral. Deferrals shall be credited to
the Deferral Account as of the Deferral Crediting Date coinciding with or next
following the date on which, in the absence of a Deferral Election, the
Participant would otherwise have received the Deferral.

4.2 Investment Alternatives. A Participant must make an investment election at
the time of each Deferral Election. The investment election must be made
pursuant to such rules as the Committee may prescribe, subject to Section 4.3,
and shall designate the portion of the Deferral which is to be treated as
invested in each investment alternative. Subject to the Committee’s right to
change the investment alternatives in the future, the investment alternatives
are as follows:

 

  (a) Stock Equivalent Account.

 

  (i) Under the Stock Equivalent Account, the value of the Participant’s
Deferral shall be determined as if the Deferral were invested in common stock
equivalents as of the Deferral Crediting Date. Subject to the special transition
rules set forth in subparagraph (ii) below, until the Company ceases to be a
member of Sara Lee Corporation’s controlled group of corporations (as defined in
Section 414 of the Code and the regulations thereunder) (referred to herein as
the “Spin-Off Date”), Sara Lee Corporation common stock equivalents shall be
used, and after the Spin-Off Date, Company common stock equivalents shall be
used.



--------------------------------------------------------------------------------

  (ii) In connection with Sara Lee Corporation’s intent to distribute to its
shareholders all of Sara Lee Corporation’s interest in the Company, each
Participant deemed to be invested in the Stock Equivalent Account will
automatically be deemed to have part of his or her Stock Equivalent Account
based on Company common stock equivalents in the same ratio as all other
shareholders of Sara Lee Corporation common shares. With respect to the
remaining portion of the Participant’s interest in the Stock Equivalent Account
that is determined based on Sara Lee Corporation common stock equivalents, each
Participant invested in the Stock Equivalent Account shall be permitted to elect
to have his or her interest in the Stock Equivalent Account: (A) determined as
if such amounts were invested in Company common stock, or (B) transferred to the
Interest Account. The Participant election described in the immediately
preceding sentence shall be made at such times and in accordance with such rules
as shall be established by the Committee; provided, however, that no such
election shall be permitted after the end of the quarter containing the one-year
anniversary of the Spin-Off Date. If a Participant with a balance in the Stock
Equivalent Account that is determined based on Sara Lee Corporation common stock
equivalents does not make such an election pursuant to this subparagraph,
amounts in the Participant’s Stock Equivalent Account shall continue to be
determined as if the amounts were invested in Sara Lee Corporation common stock;
provided, however, that at the end of the quarter containing the one-year
anniversary of the Spin-Off Date, any amounts which are still determined as if
the amounts were invested in Sara Lee Corporation common



--------------------------------------------------------------------------------

stock shall thereafter be transferred to the Interest Account. The foregoing
transition rules only apply to Stock Equivalent Account amounts deemed invested
in the Sara Lee Corporation common stock equivalents or prior to December 31,
2006; after that date, investments in the Stock Equivalent Account shall be
determined as if the amounts were invested in Company common stock.

 

  (iii) The conversion of Sara Lee Corporation’s common stock equivalents to
Company stock equivalents shall be determined by the Committee in its complete
discretion based on the Market Value for Sara Lee Corporation and for Company
common stock from time to time.

 

  (iv) The number of common stock equivalents to be credited to the
Participant’s Deferral Account and appropriate subaccounts on each Deferral
Crediting Date shall be determined by dividing the Deferral to be “invested” on
that date by the Market Value of the Sara Lee Corporation or Company common
stock, as applicable. Fractional stock equivalents will be computed to two
decimal places.

 

  (v) An amount equal to the number of common stock equivalents multiplied by
the dividend paid on applicable common stock on each dividend payment date shall
be credited to the Participant’s Deferral Account and appropriate subaccount as
of the Deferral Crediting Date coincident with or next following the dividend
payment date and “invested” in additional common stock equivalents as though
such dividend credits were a Deferral.



--------------------------------------------------------------------------------

  (vi) In the event of any stock dividend, stock split, combination or exchange
of securities, merger, consolidation, recapitalization, spin-off or other
distribution (other than normal cash dividends) of any or all of the assets of
Sara Lee Corporation or of the Company to stockholders, or any other similar
change or event, such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change or event shall be made
with respect to the number of common stock equivalents credited to a
Participant’s Deferral Account.

 

  (vii) The number of shares of applicable common stock to be paid to a
Participant on a Distribution Date shall be equal to the number of common stock
equivalents accumulated in the Stock Equivalent Account on the Distribution Date
divided by the total of the payments to be made. All payments from the Stock
Equivalent Account shall be made in whole shares of common stock with fractional
shares credited to federal income taxes withheld.

 

  (b) Interest Account. Under the Interest Account, interest will be credited to
the Participant’s Deferral Account on a monthly basis and on the date the final
payment of a Deferral is to be made based on the balance in the Participant’s
Deferral Account deemed invested in the Interest Account on the Valuation Date
or such final payment date. The rate of interest to be credited will be set
based on a current external rate determined by the Committee from time to time;
provided, however, that the rate of interest from the Effective Date through the
end of the Company’s 2006 fiscal year shall be 4.775%. If installment payments
are elected, the amount to be paid to the Participant on a Distribution Date
shall be determined as follows: the amount of each installment shall be



--------------------------------------------------------------------------------

determined by dividing the Participant’s Deferral Account balance by the number
of remaining installment payments. All payments from the Interest Account shall
be made in cash.

4.3 Investment Elections and Changes. A Participant’s investment elections shall
be subject to the following rules:

 

  (a) Except as provided in subsection (b) below with respect to Incentive
Payments that would have been paid in the form of common stock, if the
Participant fails to make an investment election with respect to a Deferral, the
Deferral shall be deemed to be invested in the Interest Account.

 

  (b) Any Deferral attributable to an Incentive Payment in the form of common
stock, restricted or otherwise, shall automatically be deemed to be invested in
the Stock Equivalent Account.

 

  (c) All investments in the Stock Equivalent Account shall be irrevocable.

 

  (d) A Participant may elect to transfer amounts invested in the Interest
Account to the Stock Equivalent Account as of any Valuation Date by filing an
investment change election with the Committee prior to the Valuation Date the
change is to become effective. The amount elected to be transferred to the Stock
Equivalent Account shall be treated as invested in common stock equivalents as
of the Valuation Date and the number of common stock equivalents to be credited
to the Participant’s Deferral Account and appropriate subaccounts as of the
Valuation Date shall be determined by dividing the amount to be transferred by
the Market Value of the applicable company stock on such Valuation Date.



--------------------------------------------------------------------------------

  (e) Until invested as of the Deferral Crediting Date in either the Interest
Account or Stock Equivalent Account, a Participant’s Deferral shall be credited
with interest in such amount as the Committee may determine.

4.4 Vesting. A Participant shall be fully vested at all times in the balance of
his Deferral Account.

Section 5

Payment of Benefits

5.1 Time and Method of Payment Under the Deferral Program.

 

  (a) Distribution Options. Payment of a Participant’s Deferral made under the
Deferral Program shall be made in a single lump sum or in substantially equal
annual installments over a period not exceeding ten years as elected by the
Participant in the Deferral Election. If a Participant fails to elect a method
of payment, such payment shall be payable in a single lump sum.

 

  (b) Time When Payments Begin. If a Participant’s Deferral Account is payable
in a single lump sum, the payment shall be made as soon as practicable following
the Distribution Date but not later than 30 days following the Distribution
Date. If a Participant’s Deferral is payable in installment payments, then the
Participant’s Deferral shall be paid in substantially equal annual installments
commencing as soon as practicable following the Distribution Date. Subsequent
installment payments shall be paid each January 1st over the period as elected
by the Participant in the Deferral Election. Notwithstanding any other provision
of the Plan to the contrary, distributions to be made to a Top-50 Employee upon
his



--------------------------------------------------------------------------------

retirement or other termination of employment shall not be made before the date
that is six (6) months after the Top-50 Employee’s retirement or other
separation from service.

 

  (c) Changing Distribution Method. A Participant may make a one-time election
after the original Deferral Election to change the method of payment elected by
the Participant; provided, that such election shall be treated as a Re-Deferral
Election. Installment payments shall be treated as a single payment for purposes
of making a Re-Deferral Election, and the first scheduled installment will be
the measuring standard for purposes of determining whether a Re-Deferral
Election complies with the requirements of Section 3.2 above, specifically, no
Re-Deferral Election shall be effective unless (i) the Committee receives the
election not later than 12 months prior to the Distribution Date to be changed,
and (ii) the new Distribution Date is not earlier than the fifth anniversary of
the prior Distribution Date. The Committee, in its complete discretion, may
modify the general rules set forth above as permitted by IRS Notice 2005-1 and
regulations issued under Code Section 409A.

 

  (d) Special Rule for Small Amounts. Notwithstanding any election by the
Participant regarding the timing and manner of payment of his Deferrals, upon a
Participant’s retirement or other termination of employment, if the total value
of the Participant’s Deferral Account (excluding Grandfathered Deferrals
described in Supplement I to this Plan, and determined as of the Valuation Date
coinciding with or immediately following the Participant’s termination of
employment) is less than $25,000, then the Participant’s Deferral Account shall
be distributed in a lump sum as soon as practicable following the Participant’s
retirement or other termination of employment. Pursuant to Section 5.1(b) above,
a six month delay may be required for any such distribution to a Top-50
Employee.



--------------------------------------------------------------------------------

5.2 Payment Upon Total Disability. In the event a Participant becomes totally
disabled before all amounts credited to his Deferral Account have been paid,
payment of the Participant’s Deferral Account shall be made in a lump sum as
soon as practicable after the Participant is determined to be totally disabled.
A Participant will be considered to be totally disabled if the Participant is
determined to be (i) unable to engage in any substantially gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Employer.

5.3 Payment Upon Death of a Participant. In the event a Participant dies before
all amounts credited to his Deferral Account have been paid, payment of the
Participant’s Deferral Account shall be made to the Participant’s Beneficiary in
a single lump sum payment as soon as practicable after the Participant’s death.

5.4 Form of Payment. The payment of that portion of a Deferral deemed to be
invested in the Interest Account shall be made in cash. The distribution of that
portion of a Deferral deemed to be invested in the Stock Equivalent Account less
applicable withholding shall be distributed in whole shares of common stock with
fractional shares credited to federal income taxes withheld.

5.5 Unforeseeable Financial Emergency. If the Committee or its designee
determines that a Participant has incurred an Unforeseeable Financial Emergency,
the Participant may withdraw in cash and/or stock the portion of the balance of
his Deferral Account needed to satisfy the Unforeseeable Financial Emergency, to
the extent that the Unforeseeable Financial Emergency may not be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship. A withdrawal on account
of an Unforeseeable Financial Emergency shall be paid as soon as possible
following the date on which the withdrawal is approved.



--------------------------------------------------------------------------------

5.6 Withholding of Taxes. The Company shall withhold any applicable Federal,
state or local income tax from payments due under the Plan. The Company may also
be required to withhold Social Security taxes, including the Medicare portion of
such taxes, and any other employment taxes as necessary to comply with
applicable laws.

Section 6

Miscellaneous

6.1 Funding. Benefits payable under the Plan to any Participant shall be paid
directly by the Participant’s Employer (including the Company if the Participant
is employed by the Company). The Company and the Employers shall not be required
to fund, or otherwise segregate assets to be used for payment of benefits under
the Plan. Notwithstanding the foregoing, the Company and the Employers, in the
discretion of the Committee, may maintain one or more Trusts. The assets of any
such Trusts with respect to benefits payable to the employees of each Employer
shall remain the assets of such Employer subject to the claims of its general
creditors. Any payments by a Trust of benefits provided to a Participant under
the Plan shall be considered payment by the Company or the Employer and shall
discharge the Company or the Employer of any further liability under the Plan
for such payments.

6.2 Account Statements. As soon as practical after the end of each calendar year
(or after such additional date or dates as the Committee, in its discretion, may
designate), each Participant shall be provided with a statement of the balance
of his Deferral Account hereunder as of the last day of such calendar year (or
as of such other dates as the Committee, in its discretion, may designate).

6.3 Employment Rights. Establishment of the Plan shall not be construed to give
any Eligible Employee the right to be retained in the Company’s service or to
any benefits not specifically provided by the Plan.



--------------------------------------------------------------------------------

6.4 Interests Not Transferable. No benefit payable at any time under the Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, or other legal process, or encumbrance of any kind, except
(a) as provided for under the sections of a Company plan or agreement that state
the Company’s authority to demand repayment of amounts owed to the Company
pursuant to those sections, (b) as required for purposes of withholding of any
tax under the laws of the United States or any state or locality, or
(c) pursuant to a court-approved property settlement agreement issued incident
to the Participant’s divorce. Any attempt to alienate, sell, transfer, assign,
pledge or otherwise encumber any such benefits, whether currently or thereafter
payable, shall be void. No person shall, in any manner, be liable for or subject
to the debts or liabilities of any person entitled to such benefits. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge or
otherwise encumber his benefits under the Plan, or if by any reason of his
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Plan, then the Committee, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the Plan and
hold or apply them for or to the benefit of such person entitled thereto under
the Plan or his spouse, children or other dependents, or any of them, in such
manner as the Committee may deem proper.

6.5 Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts of the Deferral Account of a Participant that are not distributed
because of the Committee’s inability, after a reasonable search, to locate a
Participant or his Beneficiary, as applicable, within a period of two (2) years
after the Distribution Date upon which the payment of any benefits becomes due.
Unclaimed amounts shall be forfeited at the end of such two-year period. These
forfeitures will reduce the obligations of the Company under the Plan and the
Participant or Beneficiary, as applicable, shall have no further right to his
Deferral Account.

6.6 Controlling Law. The law of North Carolina, without regard to any state’s
choice of law principles, shall be controlling in all matters relating to the
Plan to the extent not preempted by ERISA.

6.7 Gender and Number. Words in the masculine gender shall include the feminine,
and the plural shall include the singular and the singular shall include the
plural.



--------------------------------------------------------------------------------

6.8 Action by the Company. Except as otherwise specifically provided herein, any
action required of or permitted by the Company under the Plan shall be by
resolution of the Board of Directors of the Company or by action of any member
of the Committee or person(s) authorized by resolution of the Board of Directors
of the Company.

Section 7

Employer Participation

Any subsidiary or affiliate of the Company incorporated under the laws of any
state in the United States may, with the approval of the Committee and under
such terms and conditions as the Committee may prescribe, adopt the Plan. The
Committee may amend the Plan as necessary or desirable to reflect the adoption
of the Plan by an Employer; provided, however, that an adopting Employer shall
not have the authority to amend or terminate the Plan under Section 8.

Section 8

Amendment and Termination

The Company intends the Plan to be permanent, but reserves the right at any time
by action of its Board of Directors to modify, amend or terminate the Plan;
provided, however, that any amendment or termination of the Plan shall not
reduce or eliminate any Deferral Account accrued through the date of such
amendment or termination. Upon termination of the Plan, the Committee may
provide that, notwithstanding the Distribution Date or form selected by each
Participant, all Deferral Accounts will be distributed on a date and in a form
selected by the Committee.

The Committee shall have the authority to adopt amendments to the Plan as set
forth in resolutions of the Compensation and Employee Benefits Committee of the
Board of



--------------------------------------------------------------------------------

Directors of the Company. The Committee shall provide notice of amendments it
adopts to the Compensation and Employee Benefits Committee of the Board of
Directors of the Company on a timely basis.



--------------------------------------------------------------------------------

SUPPLEMENT I

TO

HANESBRANDS INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(Effective January 1, 2006)

Transfer Of Liabilities From

Sara Lee Corporation

Executive Deferred Compensation Plan

 

1. Background. Sara Lee Corporation (“Sara Lee”) maintains the Sara Lee
Corporation Executive Deferred Compensation Plan (the “Sara Lee Plan”). In
connection with the establishment of the Company, Sara Lee and the Company
desire to cause the liabilities under the Sara Lee Plan attributable to current
and former employees of the Company (and of the Company’s predecessor, the
Branded Apparel division of Sara Lee) to be transferred to the Plan. Current and
former employees described in the immediately preceding sentence are described
herein as “Transferred Participants”.

 

2. Transfer, Effect of Transfer. Effective on January 1, 2006 (the “Transfer
Date”), the liabilities/account balances of the Sara Lee Plan attributable to
the Transferred Participants shall be transferred to the Company, to be held and
administered in accordance with the terms of the Plan, as amended; provided,
that any elections and beneficiary designations made under the Sara Lee Plan
shall remain in effect under the Plan. The Plan is the successor to the Sara Lee
Plan with regard to Transferred Participants.



--------------------------------------------------------------------------------

3. Special Rules for Grandfathered Deferrals. Any deferrals made by a
Transferred Participant under the Sara Lee Plan prior to January 1, 2005
(“Grandfathered Deferrals”) shall be subject to the rules set forth below.

 

  (a) Previously Elected Distribution Dates. As part of each Deferral Election,
the Transferred Participant was required to specify a Distribution Date for the
Grandfathered Deferral, which may differ for various Grandfathered Deferrals.
Except as provided below, each Distribution Date is irrevocable and shall apply
only to that portion of the Transferred Participant’s Deferral Account which is
attributable to that Grandfathered Deferral.

 

  (b) Previously Elected Distribution Form. As part of each Deferral Election, a
Transferred Participant was required to elect the form in which the
Grandfathered Deferral will be paid beginning on the selected Distribution Date
as either (i) a single lump sum or (ii) substantially equal annual installments
(each January 1) over a period not exceeding ten years. If a Transferred
Participant’s Grandfathered Deferral is payable in a single lump sum, the
payment shall be made as soon as practicable following the Distribution Date but
not later than 30 days following the Distribution Date. If a Transferred
Participant’s Grandfathered Deferral is payable in installment payments, then
payments shall be made in substantially equal annual installments (each
January 1) over the period as elected by the Transferred Participant in the
Deferral Election commencing as soon as practicable following the Distribution
Date but not later than 30 days following the Distribution Date. Except as
provided below, a Transferred Participant’s election as to the time and method
of payment shall be irrevocable.

 

  (c) Re-Deferral Elections for Grandfathered Amounts. A Transferred Participant
may make a Re-Deferral Election with respect to Grandfathered Deferrals;
provided, that no Re-Deferral Election shall be effective unless (i) the
Committee receives the election prior to the



--------------------------------------------------------------------------------

December 1 of the calendar year preceding the calendar year in which the
Distribution Date to be changed occurs, and (ii) the new Distribution Date is
not earlier than the January 1 immediately following the first anniversary of
the date the Re-Deferral Election is made. All Re-Deferral Elections must be
made pursuant to such rules as the Committee may prescribe.

 

  (d) Change in Method of Payment of Grandfathered Deferrals. A Transferred
Participant may make a one-time election to change the method of payment elected
by the Transferred Participant; provided, that such election shall not be
effective unless the election to change the method of payment is received by the
Committee prior to the December 1 of the calendar year preceding the calendar
year in which the Distribution Date specified in the original Deferral Election
occurs. All such elections must be made pursuant to such rules as the Committee
may prescribe.

 

  (e) Early Withdrawal With Penalty. Notwithstanding the other provisions of the
Plan and this Supplement to the Contrary, a Transferred Participant may request
a withdrawal from his Grandfathered Deferrals, pro rata, by filing a request
with the Committee or its designee in such form as the Committee may prescribe.
Any withdrawal under this provision will be charged with a 10 percent early
withdrawal penalty which will be withheld from the amount withdrawn and
forfeited.

 

  (f) Disability. In the event a Transferred Participant becomes totally
disabled (as defined above) before all Grandfathered Deferrals have been paid,
payment of the Transferred Participant’s Grandfathered Deferrals shall be made
in a lump sum as soon as practicable after the Transferred Participant is
determined to be totally disabled.

 

  (g) Death. In the event a Transferred Participant dies before all
Grandfathered Deferrals have been paid, payment of the Transferred Participant’s
Grandfathered Deferrals shall be made in a single lump sum payment as soon as
practicable after the Transferred Participant’s death.



--------------------------------------------------------------------------------

  (h) Small Amounts. Notwithstanding any election by the Transferred Participant
regarding the timing and manner of payment of his Grandfathered Deferrals, upon
a Participant’s retirement or other termination of employment, if the total
value of the Transferred Participant’s Grandfathered Deferrals (determined as of
the Valuation Date coinciding with or immediately following the Transferred
Participant’s termination of employment) is less than $10,000, then the
Transferred Participant’s Grandfathered Deferrals shall be distributed in a lump
sum as soon as practicable following the Participant’s retirement or other
termination of employment.

 

4. Liberty Fabrics Plan Transfer. Effective June 30, 2002, the account balance
of certain participants in the Liberty Fabrics, Inc. Nonqualified Deferred
Compensation Plan (the “Liberty Plan”) was transferred to and became subject to
the provisions of the Sara Lee Plan. Those balances in the Sara Lee Plan were
transferred to the Plan as part of the transfers described in this Supplement
and shall be treated as separate Grandfathered Deferrals under the Plan.
Accordingly, each Liberty Plan participant has specified a Distribution Date,
method of payment, and investment alternative with respect to such transferred
account balance. However, notwithstanding anything contained in the Plan to the
contrary, a Liberty Plan participant may not make a one-time election to change
the method of payment under Paragraph 3 above with respect to his or her
transferred account balance.

 

5. Rules for Non-Grandfathered Amounts. Amounts transferred from the Sara Lee
Plan that were deferred on or after January 1, 2005 shall be subject to the
rules described in the Plan rather than under Paragraph 3 of this Supplement.

 

6. General. Except as expressly provided to the contrary in this Supplement,
Transferred Participants will be subject to the terms and conditions of the
Plan, as amended from time to time. The terms expressly defined in this
Supplement shall supersede any conflicting terms of the Plan. All other defined
terms used in this Supplement shall have the same meanings assigned to them by
the Plan.